Citation Nr: 0216806	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  97-16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to a compensable evaluation for Galeazzi 
fracture of the left wrist.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1979.

In his original claim on appeal, the veteran sought a 
compensable rating for residuals of an in-service Galeazzi 
fracture of the left wrist, and service connection for 
residuals of a 1992 post-service comminuted distal radius 
fracture of the left wrist as secondary to his service-
connected disability.  A May 2002 Board decision granted 
service connection for the comminuted distal radius fracture 
of the wrist, and the Board requested a medical examination 
regarding the extent and severity of all left wrist 
fractures.  Thereafter, an August 2002 rating decision 
continued a noncompensable rating for the veteran's Galeazzi 
fracture and assigned a separate 10 percent rating for the 
newly service-connected comminuted distal radius fracture of 
the left wrist, effective from May 14, 1996.  The veteran 
was afforded additional Department of Veterans Affairs (VA) 
medical examination in September 2002, and has continued his 
appeal.  His representative submitted additional written 
argument on or about October 28, 2002.


FINDING OF FACT

The veteran's Galeazzi fracture of the left wrist is 
manifested by symptoms in an unexceptional disability 
picture that do not approximate dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm; 
ankylosis is not shown.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
Galeazzi fracture of the left wrist have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002).  In this regard, the 
veteran has been furnished with multiple VA medical 
examinations to ascertain the severity of his service-
connected left wrist disability, and neither the veteran nor 
his representative have expressed the opinion that the 
September 2002 VA medical examination and results therefrom, 
were in any way inadequate for rating purposes.  In 
addition, there is no indication that there are any 
outstanding pertinent VA or private treatment records which 
are not contained within the claims folder or that have not 
been sufficiently addressed in records and documents that 
are already in the claims file. 

The Board further notes that the veteran has been furnished 
with applicable regulations and rating criteria, and was 
clearly aware of what the VA was doing to develop his claim 
and what he could to support his claim by way of a 
supplemental statement of the case, issued in August 2001, 
and a letter from the Board dated in September 2002.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Full forearm pronation is from 0 to 80 degrees and full 
forearm supination is from 0 to 85 degrees.  38 C.F.R. 
§ 4.71, Plate I (2002).  Limitation of flexion of either the 
major or minor forearm to 100 degrees warrants a 10 percent 
evaluation; limitation of flexion of either forearm to 90 
degrees warrants a 20 percent evaluation; limitation of 
flexion of the minor forearm to 70 degrees warrants a 20 
percent evaluation; limitation of flexion of the minor 
forearm to 55 degrees warrants a 30 percent evaluation; and 
limitation of flexion of the minor forearm to 45 degrees 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2002).

Limitation of extension of either the major or minor forearm 
to 45 or 60 degrees warrants a 10 percent evaluation; 
limitation of extension of either forearm to 75 degrees 
warrants a 20 percent evaluation; limitation of extension of 
the minor forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of extension of the minor forearm to 
100 degrees warrants a 30 percent evaluation; and limitation 
of extension of the major forearm to 110 degrees warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5207 (2002).

Nonunion of the radius and ulna, with a flail false joint, 
warrants a 40 percent evaluation when the minor upper 
extremity is involved.  38 C.F.R. 4.71a, Diagnostic Code 
5210 (2002). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5211, a 10 percent 
evaluation is warranted for nonunion of the ulna with bad 
alignment.  A 20 percent evaluation requires nonunion of the 
ulna of the major or minor upper extremity in the lower 
half.  A 20 percent evaluation requires nonunion in the 
upper half of the minor extremity with false movement and 
without loss of bone substance or deformity, and a 30 
percent evaluation requires loss of bone substance (1 inch 
(2.5 centimeters) or more) and marked deformity.  38 C.F.R. 
Part 4, Diagnostic Code 5211 (2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5212 (2002), a 10 
percent evaluation is warranted for nonunion of the radius 
with bad alignment.  A 20 percent evaluation requires 
nonunion of the radius of the major or minor upper extremity 
in the upper half.  A 20 percent evaluation is also provided 
for nonunion in the lower half with false movement and 
without loss of bone substance.  A 30 percent evaluation 
requires nonunion in the lower half with false movement with 
loss of bone substance or deformity.  38 C.F.R. Part 4, 
Diagnostic Code 5212.

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if motion is lost beyond 
the last quarter of the arc and the hand does not approach 
full pronation.  Bone fusion with loss of supination and 
pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if the hand is fixed in 
full pronation, near the middle of the arc or in moderate 
pronation.  A 30 percent evaluation requires that the minor 
hand be fixed in hyperpronation or supination.  38 C.F.R. 
4.71a, Diagnostic Code 5213 (2002).

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to 
in line with the forearm warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2002).  

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based 
on limitation of motion of the specific joint involved 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2002).

The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999, hereafter "the Court") has held that when 
a Diagnostic Code provides for compensation based solely 
upon the veteran's limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

With respect to all of the veteran's service-connected left 
wrist disability, the Board notes that the RO has determined 
that the veteran's arthritis and limitation of motion in the 
left wrist with pain and/or weakness justifies a separate 10 
percent rating for arthritis, and that since the veteran's 
limitation of motion is the basis for the separate 10 
percent rating, it can not also serve as the basis for an 
increased rating for the veteran's Galeazzi fracture of the 
left wrist without violating the rule against pyramiding.  
38 C.F.R. § 4.14 (2002).  

A review of the history of the veteran's left wrist shows 
that service connection was granted with a 0 percent rating 
assigned for left radius fracture by a May 1981 rating 
decision, based on service medical records and February 1981 
VA medical examination, which revealed that the veteran's 
residuals of fracture were asymptomatic except for some pain 
on extremes of range of motion of the left wrist.  X-rays 
were interpreted to reveal an old healed fracture of the 
distal radial shaft and that there were some irregularities 
at the base of the ulnar styloid.

Following the veteran's filing of a claim for increased 
rating in May 1996, private medical records were received 
from Dr. T. from the spring of 1992 and May 1996.  The 1992 
records reflect that the veteran fell and sustained a left 
wrist fracture in early April 1992, after which he underwent 
external fixation and percutaneous pinning for a comminuted 
distal radius fracture one day later.  Good overall 
alignment was reportedly obtained with the closed reduction, 
and external fixation and pinning.  It was noted that one 
pin was placed into a radial styloid fragment to secure it 
from further separation from the remaining distal radius 
fragments.  At the end of the month, it was noted that the 
veteran's postoperative course was complicated by a post-
reduction carpal tunnel syndrome that required an acute 
carpal tunnel release.  Rehabilitation from this was noted 
to have caused some redisplacement of bone fragments.  At 
the end of May 1992, X-rays revealed shortening of the 
distal radius with apex dorsal angulation.  Dr. T. indicated 
at this point that the veteran may ultimately need to have 
an osteotomy of the distal radius and fusion also remained a 
possibility in view of severe nature of the fracture and the 
malunion.  

A May 1996 medical report from Dr. T. reflects that the 
veteran's most recent comminuted fracture produced more 
severe functional impairment than was demonstrated after the 
veteran's in-service fracture in 1975.

June 1996 VA bones examination revealed the veteran's 
history of two left wrist injuries, the second involving 
some temporary involvement of the medial nerve, which 
apparently corrected itself with time.  The veteran did 
report some continued left wrist problems associated with 
his second injury.  Current complaints reportedly included 
lack of rotation of the left forearm, with some deformity of 
the distal radius and some weakness.  Physical examination 
revealed that there was elongation of the ulna as regards 
the radius.  Forearm range of motion was limited with 
external rotation of 45 degrees, and internal rotation of 35 
degrees.  The veteran's left wrist motion revealed radial 
deviation of 30 degrees, ulnar deviation of 25 degrees, 
flexion of 25 degrees, and extension of 73 degrees.  There 
was no particular muscular atrophy and the veteran seemed to 
have satisfactory grip strength bilaterally, with 80, 80, 
and 80 on the right, and 65, 70, and 65 on the left.  X-rays 
were interpreted to reveal a healed fracture in the mid 
portion of the radius, with some shortening, which 
apparently represented the initial fracture while in the 
service.  There was also a fracture of the distal radius and 
radiocarpal joint, with some degree of degenerative change.  
Overall, it was noted that there was definite shortening of 
the left radius, with relative elongation of the ulna.

The June 1996 VA bones examiner went on to indicate that the 
fracture of 1992 left the veteran with some degree of 
degenerative change in the radiocarpal area and it was 
primary to the second injury, which was the cause of the 
current problems the veteran was having with his left wrist.  

At the veteran's personal hearing in October 1997, the 
veteran described the initial injury to his left wrist in 
service (transcript (T.) at pp. 1-2).  His second injury to 
the left wrist occurred in 1992, when he fell backwards and 
braced his fall with his left wrist, shattering it into 
several pieces that required extensive treatment (T. at p. 
3).  The veteran complained that the wrist was set wrong, 
indicating that he could not turn it over as far as the 
right wrist and that he had been told that arthritis would 
eventually set in (T. at p. 3).  The veteran noted that Dr. 
T. has mentioned that there was limitation of supination 
prior to the post-service injury (T. at p. 4).  

Reserve duty records and additional private medical records 
with respect to the 1992 left wrist injury were subsequently 
received and reflect more details regarding the treatment 
the veteran received for this injury.  In July 1992, there 
was some evidence of widening of the interval between the 
distal radius and ulna and some slight dorsal angulation, 
with approximately 20 degrees of volar flexion, 45 degrees 
of dorsiflexion, 15 degrees of ulnar deviation, and 10 
degrees of radial deviation.  X-rays were interpreted to 
reveal a healed fracture of the distal radius and dorsal 
angulation with some evidence of intra-articular 
comminution.  There was also a fracture of the ulnar 
styloid.  In September 1992, it was noted that the veteran 
had been previously treated by Dr. T. in April with external 
fixation and decompression of the medial nerve, and that the 
veteran was not having any discomfort at this time.  
Widening of the interval between the distal radius and ulna 
with slight dorsal angulation at the wrist was again noted, 
and range of motion findings were the same as in July.  This 
physician indicated that the veteran had a fairly good 
prognosis and could engage in most activities of a 
reservist, with the exception of activities that involved 
extreme dorsiflexion of the wrist.  

A January 1993 Naval Reserve qualification report reflects 
the finding that the veteran did not meet established 
physical standards for retention in the Naval Reserve due to 
status post external fixation and percutaneous pinning of 
comminuted distal radius fracture and decompression of the 
median nerve, left wrist, April 1992, with limited 
functional capacity and significant decrease in grip 
strength.  However, reserve documents dated subsequent to 
January 1993, reflect that the veteran was retained in the 
reserve on a limited duty status until approximately June 
1995, at which time the veteran elected to retire from the 
reserve.

A private medical report from Dr. T., dated in April 1998, 
reflects his opinion that moderate treatment of Galeazzi 
fractures required open reduction and internal fixation.  He 
further stated that rarely could such a fracture be 
successfully treated with a closed reduction.  In the 
veteran's case, Dr. T. noted that the mere fact that the 
veteran's first fracture was reduced under anesthesia and 
displaced was one of the reasons that these fractures now 
undergo open reduction internal fixation with screws and 
plates.  Dr. T. concluded that it was likely that the 
veteran's end result was one of limitation of range of 
motion and angulation.

VA orthopedic examination in July 1998 again revealed the 
veteran's history of two injuries to his nondominant left 
upper extremity.  The veteran noted that following his first 
injury, his wrist lacked supination and was somewhat weak.  
Current complaints included stiffness, inability to 
supinate, and slight weakness with grasping, pulling, 
pushing and twisting.  The discomfort was mainly in the 
distal ulnar region.  He stated that the wrist was somewhat 
worse since the second injury, but that it had not markedly 
changed.  Physical examination revealed that limited forearm 
rotation, particularly in supination of the left side, with 
supination of 50 degrees, and pronation of 85 degrees.  
Examination of the wrist revealed definite prominence of the 
distal ulna, which was slightly tender.  The range of motion 
of the wrist joint revealed some decreased palmar flexion of 
40 degrees, and abnormal radial and ulnar deviation at 20 
degrees.  The veteran noted that there had been some limited 
pronation and supination from the previous forearm fracture.  
Grip strength by Jamar meter indicated 93, 94 and 96 on the 
left, and 102, 102, and 98, on the right.  X-rays of the 
left wrist revealed a slight deformity of the distal radius 
approximately 2 inches from the distal end, healed with 
slight angulatory change.  In addition, there was some 
displacement of the distal radius at 19 degrees dorsiflexed 
and ulnar variance of 10 millimeters.  There was also some 
narrowing and sclerosis at the radiocarpal joint, with some 
mild hypertrophic changes of some of the carpal bones, but 
no sign of actual carpal bone trauma.

The diagnosis was healed Galeazzi fracture of the left 
forearm, 1975, and comminuted distal radius/ulna fracture, 
1992, healed with moderate malunion.  The examiner went on 
to describe the malunion as mild to moderate, with dorsal 
angulation of the distal radial articular process and 1 
centimeter shortening of the radius with respect to the 
ulna.  The veteran was also noted to have a prominent ulna, 
and tenderness over this area.  The examiner also indicated 
that there was mild weakness in the left wrist, restricted 
palmar flexion and ulnar deviation, mild to moderately 
restricted supination and pronation, and only slightly 
decreased grip strength.  The examiner concluded that there 
was significant residual disability with a 37 degree loss of 
supination, 5 degree loss of pronation, 25 degree loss of 
palmar flexion, and 20 degree loss of ulnar deviation.  He 
also again noted the X-ray evidence of radial shortening, 
radial deformity and some post-traumatic arthritic change in 
the wrist joint.

Private evaluation in July 1999 revealed a long volar scar 
in the palm extending into the ulnar distal forearm from the 
veteran's carpal tunnel release and several scars related to 
his external fixator.  There was obvious radial shortening 
with prominence of the distal ulna dorsally, and an 
angulation of the distal forearm apex volarly.  Forearm 
supination on the left was 55 degrees compared with 80 
degrees on the right.  Pronation was 90 degree bilaterally.  
Wrist range of motion expressed left over right revealed 
palmar flexion at 31/58, dorsiflexion of 78/72, ulnar 
deviation of 20/40, and radial deviation of 34/30.  Jamar 
grip strengths on the right were 70, 65, and 55, and on the 
left, 40, 40, and 35.  X-rays were interpreted to reveal 
angulation of the distal radius volarly at approximately 15 
degrees.  There was also a fracture evident more distally of 
the distal radius, with shortened radius, and arthritic 
changes in the distal radial ulnar joint.  A large ulnar 
styloid fragment appeared to have healed in a somewhat 
displaced position.  The carpus itself was found to possibly 
have some early arthritis in the radial scaphoid 
articulation.

Private consultation in September 2001 revealed 85 degrees 
of pronation of the left forearm compared with 90 degrees on 
the right, 50 degrees of supination compared with 90 degrees 
on the right, 55 degrees of active left wrist extension 
compared with 60 degrees on the right, and 50 degrees of 
left wrist flexion compared with 65 degrees on the right.  
X-rays were interpreted to reveal a healed Galeazzi fracture 
with slight angulation, and a healed fracture of the distal 
radius with dorsal tilting of the distal articular surface 
and approximately 1 centimeter of ulnar positive variance.  
The diagnosis was status post left Galeazzi fracture and 
fracture of the let distal radius and ulnar.  This physician 
commented that he explained to the veteran that the malunion 
of the Galeazzi fracture left him with impairment of 
supination of his left forearm according to his history, 
"although this was intervention at this time by correctional 
osteotomy of the distal radius and iliac crest bone 
grafting."

At the veteran's hearing before a member of the Board in 
October 2001, the veteran testified that he was able to 
supinate his left wrist at only about 50 percent of what the 
right wrist could do (T. at p. 4).  He also indicated that 
he did not have the grip strength to compensate for ordinary 
activities (T. at p. 4).  

VA orthopedic examination in September 2002 revealed that 
the veteran currently reported difficulty with movement of 
the left arm, but that there was little he could not do 
except for completely supinating and holding objects.  
Examination of the left arm revealed a full range of motion 
of the elbow without problem or difficulty.  There was also 
pronation of 90 degrees and supination of 60 degrees, 
compared with 90 degrees bilaterally on the right.  
Dorsiflexion was 60 degrees bilaterally.  Palmar flexion and 
dorsiflexion of the left wrist was 40 degrees compared with 
60 degrees on the right.  Ulnar deviation was 0 degrees on 
the left and 15 degrees on the right.  There was also 
obvious deformity involving the left wrist with shortening 
of the radius as compared with the ulna, and slight grasp 
weakness of the grasp on the left compared with the right.  
Grip strength was 80, 80, and 70 on the right, and 45, 45, 
and 44 on the left.  X-rays of the left wrist and forearm 
were interpreted to reveal an old fracture involving the 
distal radius which had healed with some slight bowing of 
the bone.  There was also a recent fracture involving the 
wrist joint itself which had healed but left the veteran 
with loss of the distal radius tilt and shortening involving 
the distal radius.  

The impression was healed fracture of the left radius and 
healed fracture of the left wrist with residual deformity 
involving the left wrist.  The examiner commented that the 
veteran currently had no restrictions as far as use and 
activity of the left arm except that he was unable to 
complete supination of the arm or transfer things from hand 
to hand.  The examiner further commented that the veteran 
was eventually going to develop traumatic arthritis 
involving his left wrist due to his recent fracture and the 
healing of the fracture in slight deformity.  It was noted 
that the veteran did have some residual deformity from the 
initial fracture, but currently needed no treatment for his 
wrist.  The examiner believed that there were no 
restrictions from activities as a result of the veteran's 
left wrist disability.

The Board has reviewed all the evidence.  The Board first 
recognizes that the veteran's left wrist fracture connected 
with his 1992 injury is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2002), as traumatic arthritis with noncompensable 
limitation of motion, and that disability associated with 
the 1975 injury is currently rated as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5215, based on the RO's 
finding that the disability arising out of that fracture has 
not been shown to be reflective of dorsiflexion of less than 
15 degrees or palmar flexion limited in line with the 
forearm.  The Board's review of the evidence does not reveal 
evidence of the necessary limitation of motion required 
under Diagnostic Code 5215 as to either of the veteran's 
service-connected left wrist disabilities.  Consequently, 
entitlement to a higher evaluations will require that the 
veteran's left wrist symptoms meet the criteria found in 
other applicable diagnostic codes.

In this regard, the Board initially notes that there is no 
limitation of left arm motion and while there is some 
evidence of bone shortening and malunion, there is no 
evidence of nonunion of the radius and/or ulna.  Thus, a 
higher rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5206-5212 (2002) is not available.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213 (2002) would also not provide any basis 
for a higher rating as even a 10 percent rating requires 
supination to be limited to less than 30 degrees, and the 
evidence of record does not substantiate even the threshold 
limitation required for a compensable rating under this 
diagnostic code.

In addition, while a higher rating might be available in the 
event the evidence demonstrated left wrist ankylosis, since 
there is no medical evidence of ankylosis, the criteria 
related to such symptoms do not provide a potential basis 
for an increased rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5214 (2002).  Consequently, the Board finds that an 
increased rating for either of the veteran's left wrist 
disorders pursuant to the rating criteria applicable to 
musculoskeletal disability of the wrist is not warranted.

Moreover, while the veteran does clearly have some 
restricted supination in the left wrist and some grip 
strength weakness, the evidence does not show that the 
weakness and/or pain on motion or on use of the wrist, 
including with flare-ups, amounts to ankylosis.  See DeLuca 
v. Brown, supra.  In addition, since the record further 
indicates that the symptoms in the left wrist do not, in 
fact, approximate dorsiflexion of less than 15 degrees or 
palmar flexion limited in line with the forearm, the Board 
must conclude that the primary basis for the decision to 
award a separate 10 percent evaluation for the fracture 
related to the 1992 injury was based on the findings of 
arthritis and weakness and/or pain on functional use as 
demonstrated by limitation of supination and reduced grip 
strength.  Since a 10 percent rating for arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002), is based on 
some limitation of motion and pain, the Board finds that 
such symptoms have therefore already been taken into account 
in the current 10 percent evaluation, and that an even 
higher evaluation solely based on pain on use is not 
warranted, especially in view of the lack of compensable 
limitation of dorsiflexion or palmar flexion.

The Board also notes that the evidence of record does not 
show that any scar on the veteran's left wrist is painful or 
tender on objective demonstration, as distinguished from the 
pain and/or weakness on motion of the wrist that is part and 
parcel of the existing service-connected left wrist 
evaluations.  Accordingly, the veteran is also not entitled 
to a separate compensable evaluation for his surgical scar 
under the holding in Esteban v. Brown, 6 Vet. App. 259 
(1994).

Finally, the Board has also considered entitlement to a 
higher rating for the veteran's service-connected left wrist 
disabilities under 38 C.F.R. § 3.321 (2002).  However, the 
Board can not conclude that the disability picture as to 
these disabilities has been so unusual or exceptional, with 
such related factors as frequent hospitalization and marked 
interference with his employment, as to prevent the use of 
the regular rating criteria.  


ORDER

Entitlement to a compensable evaluation for Galeazzi 
fracture of the left wrist is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

